Mercure, J.
Appeal from *867a judgment of the County Court of Sullivan County (Hanofee, J.), rendered March 24, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
The issues raised by defendant herein were previously determined in the appeal by the People from the order made on defendant’s motion to suppress evidence (135 AD2d 997). That decision, from which no appeal was taken, is the law of the case (see, People v Talutis, 42 AD2d 918) and the issues therein decided adversely to defendant cannot be reconsidered (see, People v Claudio, 130 AD2d 759, Iv denied 70 NY2d 873).
Judgment affirmed. Kane, J. P., Casey, Weiss, Levine and Mercure, JJ., concur.